Case 1:20-cv-04691-MKV Document 59-1 Filed 05/10/21 Page 1 of 3




  EXHIBIT – 1 –
        Case 1:20-cv-04691-MKV Document 59-1 Filed 05/10/21 Page 2 of 3




               IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                     COUNTY DEPARTMENT, LAW DIVISION

ML FASHION, LLC and ML RETAIL, LLC,

                   Plaintiffs,

                   v.                                   Case No. 2020-L-012546

NICOLAS GOUREAU, STEPHANIE                              Hon. Michael F. Otto
MENKIN, and NOEMI GOUREAU,                              Calendar “U”
                                                        Rm. 1907
                   Defendants.

    ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS FOR LACK OF
  PERSONAL JURISDICTION WITH PREJUDICE AND DENYING DEFENDANTS’
     MOTIONS TO DISMISS FOR FAILURE TO STATE A CLAIM AND AS A
                   DUPLICATIVE ACTION AS MOOT

       This matter coming before the Court on Defendants Nicolas Goureau, Stephanie Menkin,

and Noemi Goureau’s (“Defendants”): (i) Motion to Dismiss to Complaint for Lack of Personal

Jurisdiction; (ii) Motion to Dismiss the Complaint for Failure to State a Claim; and (iii) Motion

to Dismiss the Complaint as a Duplicative Suit, Defendants’ counsel and counsel for Plaintiffs

ML Fashion, LLC and ML Retail, LLC’s (“Plaintiffs”) present before the Court via Cook

County’s Zoom platform, and the Court being fully advised in the premises based on the parties’

written submissions and Plaintiffs’ oral argument, it is ORDERED:

       1.      Defendants’ Motion to Dismiss to Complaint for Lack of Personal Jurisdiction is

granted with prejudice for the reasons stated by the Court during the hearing, including:

                   a. Plaintiffs’ reliance on the forum-selection clause in the contracts with
                      which Defendants allegedly interfered does not establish personal
                      jurisdiction, because Defendants are not parties to the contracts.

                   b. The Court finds that for personal jurisdiction, “[t]he proper question is not
                      where the plaintiffs experienced a particular injury or effect but whether
                      the defendant’s conduct connects him to the forum in a meaningful way.”
                      Walden v. Fiore, 571 U.S. 277, 285 (2014). Plaintiffs’ evidence failed this
                      test. Plaintiffs’ arguments based on pre-Walden authority fail to persuade
                      as such law no longer obtains. See, e.g. Opp. br. at 8 (“Illinois broadly
        Case 1:20-cv-04691-MKV Document 59-1 Filed 05/10/21 Page 3 of 3




                       applies the ‘effects test,’ where its courts have held that ‘the state in which
                       the victim of a tort suffers the injury may entertain a suit against the
                       accused tortfeasor,’ even if all other relevant conduct took place outside
                       the forum state”), quoting Spank! Music & Sound Design, Inc. v. Hanke,
                       No. 04 C 6760, 2005 U.S. Dist. Lexis 4507, *8 (N.D. Ill. Feb. 7, 2005).

                   c. Plaintiffs’ evidence of Defendants’ conduct in Illinois, such as the credit
                      card charges discussed in the Declaration of Marcus Lemonis, fails to
                      persuade because it constitutes inadmissible hearsay, as it relies on out-of-
                      court statements for which no hearsay exception has been established.

                   d. Plaintiffs have failed to allege sufficient contacts to support a finding of
                      general jurisdiction over Defendants.

       2.      Defendants’ Motion to Dismiss the Complaint for Failure to State a Claim and

Motion to Dismiss the Complaint as a Duplicative Suit are denied without prejudice as moot.

       3.      Plaintiffs’ oral request to re-plead and/or take jurisdictional discovery is denied as

waived. Plaintiffs opposed Defendants’ Motion to Dismiss the Complaint for Lack of Personal

Jurisdiction without seeking this relief.




       Date: _____________________            Entered By: _____________________________
                                                            Hon. Michael F. Otto




                                                  2
